ORDER

PER CURIAM.
And now this 19th day of April, 1997, as a result of an equally divided court, the temporary stay of execution entered April 18, 1997 is LIFTED. The Petition for a Stay of Execution is GRANTED. The Petition for Review Pursuant to this Court’s Supervisory and/or King’s Bench Powers is GRANTED. It is further ORDERED that the party seeking to proceed on Gary Heidnik’s behalf as “Next Friend” file a brief by 9:00 a.m., Monday, April 21, 1997, addressing the order of the Court of Common Pleas in addition to the following issues:
1. Whether Pennsylvania recognizes the concept of “Next Friend” standing under state jurisprudence;
2. If so, what are the standards under which “Next Friend” standing is recognized under state jurisprudence;
3. Whether standards for “Next Friend” standing under state jurisprudence differ from the standards under federal jurisprudence; and
4. Whether this Court should adopt the federal standard.
The Commonwealth shall have until 5:00 p.m. Wednesday, April 23, 1997, to file its reply brief- This matter is to be listed for oral argument during the April 1997 session.
CASTILLE, NIGRO and NEWMAN, JJ., dissent and would lift the temporary stay, precluding further relief. CASTILLE, J., files a dissenting statement in which NEWMAN, J., joins.